NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JUAN IRINEO RAMIREZ, Petitioner.

                         No. 1 CA-CR 15-0428 PRPC
                                FILED 3-30-17


    Petition for Review from the Superior Court in Maricopa County
              Nos. CR2013-002640-001; CR2013-417560-001
             The Honorable William L. Brotherton, Jr., Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Juan Irineo Ramirez, Phoenix
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.
                            STATE v. RAMIREZ
                            Decision of the Court

H O W E, Judge:

¶1             Juan Irineo Ramirez petitions this Court for review from the
summary dismissal of his petition for post-conviction relief. We review the
summary dismissal of a post-conviction relief proceeding for abuse of
discretion. State v. Bennett, 213 Ariz. 562, 566 ¶ 17, 146 P.3d 63, 67 (2006). We
have considered the petition for review and, for the reasons stated, grant
review but deny relief.

¶2            In CR2013-002640, Ramirez pled guilty to criminal
impersonation, a class 6 felony, and trafficking in the identity of another, a
class 2 felony. Simultaneously, in CR2013-417560, Ramirez pled guilty to
possession or use of a dangerous drug, a class 4 felony. The trial court
sentenced him pursuant to the plea agreements to an aggravated two-year
prison term on the criminal impersonation conviction with 201 days’
presentence incarceration credit. The trial court suspended the imposition
of sentence on the trafficking in the identity of another and the possession
or use of a dangerous drug convictions and placed him on concurrent
probation terms of 18 months. As a condition of his probation in
CR2013-002640, Ramirez had to serve a six-month jail term following his
two-year prison term. Additionally, the concurrent probation term in
CR2013-417560 included Drug Court conditions.

¶3             Ramirez filed a timely notice of post-conviction relief. After
appointed counsel notified the court that he was unable to discern any
colorable claims for relief, Ramirez filed a pro se petition for post-conviction
relief alleging claims of illegal search and seizure, ineffective assistance of
counsel, and error in calculation of credit for presentence incarceration.
Finding no material issues of fact or law that would entitle Ramirez to relief,
the trial court denied the petition.

¶4             In his petition for review, Ramirez argues that the trial court
erred by denying his petition because the police violated his rights by
conducting an illegal search and seizure and that his counsel was ineffective
in not moving to suppress the fruits of the illegal search and seizure. But
the entry of a guilty plea waives all non-jurisdictional defects, including
claims of ineffective assistance of counsel, other than claims of
ineffectiveness relating to the validity of the plea. State v. Quick, 177 Ariz.
314, 316, 868 P.2d 327, 329 (App. 1993). Ramirez’s claims based on the search
and seizure by the police are not directly related to the entry of his pleas
and therefore have been waived. Id.




                                       2
                            STATE v. RAMIREZ
                            Decision of the Court

¶5            Ramirez also reurges his claim that he is entitled to additional
credit for presentence incarceration. A defendant is entitled to credit for all
time spent in custody pursuant to an offense until the defendant is
sentenced. A.R.S. § 13–712(B).

¶6             Ramirez was indicted on June 12, 2013, with respect to the
charges in CR2013-002640. The record reflects that he was arrested and
booked on these charges on September 13, 2013, and held in jail until he was
sentenced on April 3, 2014, for a total of 201 days in custody. The record
further reflects that the time he spent in custody between April 19, 2013 and
June 7, 2013, on which Ramirez bases his claim for additional credit for
presentence incarceration, related to the possession conviction, not the
criminal impersonation conviction he received a prison sentence for.
Because Ramirez was credited with the 201 days he spent in custody for the
criminal impersonation conviction, the trial court did not err by finding that
Ramirez failed to state a colorable claim for additional credit for
presentence incarceration.

¶7            Accordingly, we grant review, but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT


                                         3